13. Parliament's estimates of revenue and expenditure for the financial year 2010 (
- Before the vote on the resolution:
What I was about to say was that this is the last vote with me in the chair. I would like to say a special word of thanks to Paul Dunstan to my left, who has done his job so splendidly over the years.
(Loud applause)
Paul, I would like to tell you, together we have made few mistakes - sometimes I have made them, sometimes you. However, we were an unbeatable team. I give you my sincere thanks.